696 N.W.2d 708 (2005)
PEOPLE
v.
ROBINSON.
No. 126379.
Supreme Court of Michigan.
May 12, 2005.
SC: 126379, COA: 237036.
On order of the Court, the application for leave to appeal the April 29, 2004 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues addressed: (1) the elements of accomplice liability under MCL 767.39; and (2) whether intent to cause great bodily harm is sufficient to support a conviction for aiding and abetting second-degree murder. See People v. Langworthy, 416 Mich. 630, 331 N.W.2d 171 (1982); People v. Kelly, 423 Mich. 261, 378 N.W.2d 365 (1985).